Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on February 4, 2021 is acknowledged.
Claims 16-37 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 38-40 are newly presented and are directed to the subject matter of elected Group I.  Claims 1-15, 38-40 are under consideration.

Priority:  This application is a 371 of PCT/US17/44104, filed July 27, 2017, which claims benefit of provisional application 62/367321, filed July 27, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 and its dependent claims are drawn to a Factor IX variant comprising at least one substitution selected from the group consisting of (a) a substitution of the Glu at position 410, (b) a substitution of the Val at position 223, (c) a substitution of the Phe at position 342, (d) a substitution of the Thr at position 343, and (e) a substitution of the Asn at position 406.  Claims 12-13 recite wherein said Factor IX variant comprises a light chain and a heavy chain, wherein the light chain has at least 80% or 90% identity with SEQ ID NO: 2, wherein the heavy chain has at least 80% or 90% identity with SEQ ID NO: 3, respectively.  Vas-Cath Inc. V. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  Claim 1 recites a Factor IX variant comprising at least one substitution selected from the group consisting of (a) to (e).  The Factor IX variant recited in the instant claim(s) does not have a defined structure, can come from any source, and comprises at least one substitution selected from the group consisting of (a) to (e), where any amino acid residue (or modification) can be substituted for the recited amino acid residue at the indicated position(s) (claims 1-2, 8, 14-15, 38).  Dependent claims 3-7, 9, 39-40 recite the specific amino acid residues that are substituted at the indicated positions; however, the Factor IX variant is still not defined by any particular structure, can come from any source, and may not comprise the same residues at the indicated positions for substitution, in addition to comprising any amino acid throughout the Factor IX variant.  Claims 12-13 recite wherein said Factor IX variant Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a Factor IX variant comprising at least one substitution selected from the group consisting of (a) a substitution of the Glu at position 410, (b) a substitution of the Val at position 223, (c) a substitution of the Phe at position 342, (d) a substitution of the Thr at position 343, and (e) a substitution of the Asn at position 406.  The claim is indefinite because it recites substitutions of amino acid residues at specific positions without reciting an amino acid sequence.  It is unclear which Factor IX variants would have the recited amino acid residues(s) at the specific positions.  Further clarification is requested.
	Claim 1 recites the limitations “the Glu”, “the Val”, “the Phe”, “the Thr”, and “the Asn” in the claim.  It appears that there is insufficient antecedent basis for these limitations in the claim because it is unclear which amino acids are actually present at the indicated positions since there is no amino acid sequence recited in the claim.
Claim 11 recites the limitation "the Arg at position 338" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 12-15, 38-40 are included in this rejection for reasons similar noted above for claim 1 and/or because they are dependent on claim 1 and fail to cure its defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US 20160201047; IDS 04.23.20).  Madison et al. disclose modified Factor IX (FIX) polypeptides having improved procoagulant therapeutic properties, including increased activity and increased half-life (at least paragraphs 0007).  Madison et al. disclose the modified FIX polypeptides contain one or more amino acid replacement(s) selected from positions including F342, T343, or E410 (at least paragraph 0008).  Madison et al. disclose the modified FIX polypeptides comprise the FIX light chain and the FIX heavy chain, and further discloses the SEQ ID NOS. comprising the light chain and the heavy chains (at least paragraphs 0121-0122).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed FIX variant comprising at least one substitution selected from among a substitution of the Glu (E) at position 410, a substitution of the Phe (F) at position 342, and a substitution of the Thr (T) at position 343 (instant claims 1-2).  
Regarding instant claim 3, Madison et al. disclose the amino acid replacements at E410 are selected from among E410K, E410R, E410Y (at least paragraph 0008), E410H (p. 50 paragraph 0419).
Regarding instant claims 4, 6, Madison et al. disclose modifications to reduce immunogenicity, including the amino acid replacements V223Y (at least paragraphs 0418, p. 48 paragraph 0419), F342H (p. 49 paragraph 0419).
Regarding instant claim 7, Madison et al. disclose the amino acid replacements at T343 are selected from among T343R, T343K, T343M (at least paragraph 0008), T343Q (p. 77 Table 13), T343G (p. 49 paragraph 0419).
Regarding instant claims 8, 38, Madison et al. further disclose the amino acid replacement at R338 with at least positions T343, E410 (at least paragraphs 0012, 0013, 0014).
Regarding instant claims 9, 11, 39-40, Madison et al. disclose the amino acid replacement at R338 is selected from among at least R338L (at least paragraphs 0010, 0011, 0014).  As noted above, Madison et al. disclose the amino acid replacement at E410 can also be selected from among E410K, E410R, E410Y.  Therefore, it would have been obvious to arrive at the recited amino acid substitutions R338L and E410K.
Regarding instant claims 10, 12-13, Madison et al. disclose the modified FIX polypeptides comprise recombinant human FIX polypeptides comprising the FIX light chain and 
Regarding instant claim 15, Madison et al. also disclose including the activated form of the modified FIX polypeptides (at least paragraph 0122).
Regarding instant claim 14, Madison et al. disclose composition comprising said modified FIX polypeptides and at least one pharmaceutically acceptable carrier (at least paragraph 0035).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Marsha Tsay/Patent Examiner, Art Unit 1656